Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 02/02/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the “computing unit” in claim 11.  The term “unit” is not modified by any structure and is considered to be an equivalent placeholder to the use of “means”.  The word “computing” to describe the unit is not reciting recognized structure in the opinion of the examiner.  The computing unit is coupled to functional language indicating a function to be achieved in claim 11.  These factors indicate to the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


For claims 7, 11, the claim recites the calculation of a degree of agreement of the product type and the device features for each of the field device as compared to the device type and device features of a replacement device.  Upon consulting the specification for guidance on how the claimed invention is achieving the claimed result of calculating a degree of agreement, it is noted that the specification as originally filed does not set forth how the degree of agreement is being calculated other than to disclose that a suitability matrix is somehow being used (page 7, lines 10-19 of spec).  Even when considered with the fact that the applicant recites and discloses the use of a suitability matrix, the written description problem remains because the specification does not address the issue of how the claimed invention achieves the claimed result of calculating the suitability evaluation using a matrix.  Page 7 discloses that a logic algorithm in the form of a substitution matrix creates a suitability evaluation that represents a degree of agreement between the device to be replaced and the replacement filed devices.  The applicant has claimed that the substitution matrix is a logical algorithm for mutual substitution of the collected device features.  The broad disclosure to using a logic algorithm in the form of a suitability matrix to calculate a degree of agreement between field device type and features is not sufficient to explain 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, the scope of the claimed “computing unit” that is claiming as being configured to calculate the claimed degree of agreement is not clear and is considered to be indefinite.  The specification does not set forth the algorithm by which the claimed invention is calculating the degree of agreement.  Because the claimed element of “computing unit” is found to be invoking 112f, the specification must set forth or describe in some fashion the corresponding algorithm that is being used to calculate the degree of agreement between the device features and device type.  For the same reasons set forth for the written description rejection under 112a above, the scope of this claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of determining suitability of a replacement device, which is considered to be a method of organizing human activities and/or a mental process type of abstract idea. 
Using claim 7 as a representative example that is applicable to claim 11, the abstract idea is defined by the elements of:
registering a product type of each of a plurality of field devices located in a storage area and storing the plurality of product types in a database; 
collecting device features of each of the plurality of field devices, the device features including a discrete representation of performance characteristics of each of the plurality of field devices, and 
associating the device features with the product type of the respective field device stored in the database; 
populating a substitution matrix with the collected device features and the associated product types, wherein the substitution matrix represents a logical algorithm for mutual substitution of the collected device features;
collecting a product type and device features of a field device to be replaced at the measuring point; 
comparing the product type and the device features of the field device to be replaced with the product types and the collected device features associated with each product type stored in the substitution matrix; 
calculating a degree of agreement of the product type and the device features for each field device in the substitution matrix with the product type and the device features of the field device to be replaced, and; 
publishing the degree of agreement for each of the plurality of field devices; and 
selecting a replacement field device from the plurality of field devices based on the degree of agreement, and 
replacing the field device to be replaced with the selected replacement field device

The above limitations is considered to be reciting a certain method of organizing human activities because the claimed invention is determining what replacement part to use in a maintenance procedure when a part is being replaced.  As stated in the background in the specification, the use of field devices is known in the art as well as the fact that they need to be replaced.  There is a human analog to what is claimed as far as before the invention of computers it was people that would determine if a given field device was suitable as a replacement for a failed device even if that was accomplished using information on paper to make a suitability determination.  Performing maintenance and determining a suitable replacement part is claiming a human activity that can also be performed mentally (also arguably falling into the category of being both a method of organizing human activities and a mental process).  The collection of information and the use of the claimed substitution matrix is the act of following a set of rules to determine a suitable replacement in the context of performing maintenance and is also a feature that is considered to fall into the category of being a method of organizing human activities.  Determining a replacement part for a failed part in the context of performing maintenance is considered to be a certain method of organizing human activities
nd prong or at step 2B.  There is no technology in the claim as far as a computing device or processor or any hardware.  The recitation to a database is claiming a collection of data in a generic sense and is not considered to be claiming any technology that would be considered further at the 2nd prong or at step 2B.  
For claim 11, the additional elements claimed are the plurality of field devices (the device that is represented by the data that is being evaluated in the claim) and the computing unit (invoking 112f) that is recited as being used to calculate the degree of agreement.  The judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to generically recited field devices (never actually used in the claimed process because they are merely the devices that the data of the claim represents) and the use of a computing device as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing unit to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and is indicative of the fact that the claim has not integrated the abstract idea into a practical application.  The plurality of field devices are positively claimed but are recited at a high level of generality such that any and all devices are in the claim scope and they are not functionally related to the rest of the claim in any manner.  The field devices are simply the devices that the data of the claim represents and are not reciting an additional element that under the 2nd prong would amount to integration into a practical directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing unit to perform steps that define the abstract idea in combination with the recited plurality of field devices.  This does not render the claims as being eligible for the same reasons set forth above for the 2nd prong.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG where it is noted that the considerations of the 2nd prong and at step 2B overlap to a great extent.
For claim 8, the displaying of the differences as claimed is considered to be further defining of the same abstract idea of claim 7.  People can display data using pen and paper and the data display of the claim is not even linked to any technology that would receive consideration under the 2nd prong or at step 2B.
For claim 9, the applicant is reciting a further embellishment of the same abstract idea that was set forth for claim 7.  The claimed compiling, translating, comparing, and selecting are all recitations to further steps/functions that serve to define the abstract idea of the claim.
For claim 10, the claimed performing of the method steps in parallel is noted; however, this is still reciting more about the same abstract idea of claim 1.  Performing nd prong or at step 2B.
For claim 12, applicant recites a cloud computing web services as the means by which the database is reachable.  This is considered to be a mere instruction for one to practice the invention using a computer(s) and a network such as the Internet.  This is not sufficient to amount to integration into a practical application at the 2nd prong and at step 2B, see MPEP 2106.05(f).  

Response to arguments
	The examiner notes that the 112a rejection has not been addressed or traversed in any manner other than by alleging that the claims have been amended.  The rejection is being maintained because the amendment to the claims does not address the issue at hand in the 112a rejection and the rejection is still applicable to the claimed invention.
	The traversal of the 101 rejection is not persuasive.  On pages 6-7 of the reply the applicant argues that overcoming 35 USC 102 and/or 35 USC 103 demonstrates that the claimed invention is not well known and is eligible under 35 USC 101.  This argument is not persuasive and has no basis in current case law.  Novelty or non-obviousness over prior art does not equate to eligibility in view of 35 USC 101.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC, the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”

The argument that the claims are novel or non-obvious so they must be found eligible is not persuasive.
On page 8 the applicant argues that claim 7 has been amended to recite the substitution matrix with collected device features and device type that represents a logical algorithm for mutual substitution of features.  The applicant argues that this represents a new and useful method that is patentable under 35 USC 101.  Applicant argues that claim 7 recites significantly more than an alleged abstract idea because the 
Applicant comments on page 8 how the invention uses a substitution matrix that includes rules for the substitution of one field device to another, and applicant discusses how the logic of the substitution matrix allows for selection of a replacement device.  The examiner does not disagree with these statements but notes that what is being commented upon is part of the abstract idea of the claim and is not an additional limitation(s).  The same is noted for the argued “degree of agreement” between the device to be replaced and potential replacement devices.  The fact that the claim is 
On page 9 the applicant argues that the claimed invention is not a method of organizing human activities, but is a patentable method of maintaining a measuring point in a plant of process automation.  This is not persuasive because the preamble of the claim that is reciting the method of maintaining a measuring point in a plant of process automation is found to be defined in the body of the claim as being an abstract idea.  This argument or characterization of the claimed invention is not persuasive to show that the 101 rejection is in error.
The prior art rejections have been withdrawn based on the amendments to the claims in combination with what has been argued in the reply of 02/02/21.  This is persuasive to overcome the 102 and/or 103 rejection of record.  However, the claims still suffer from 112a and 101 problems and are not allowable in an overall sense. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DENNIS W RUHL/Primary Examiner, Art Unit 3687